            Case 1:21-cv-00457-LGS Document 8 Filed 03/01/21 Page 1 of 2




                                         March 1, 2021
                              The application is GRANTED. The initial conference is hereby adjourned
VIA ECF                       to April 15, 2021, at 10:30 A.M. The parties shall call (888) 363-4749 and
                              use Access Code 558-3333. The time of the conference is approximate,
Honorable Lorna G. Schofield but the parties shall be ready to proceed at that time. The materials for
United States District Judge  the initial conference, as outlined in the Order at Dkt. No. 6, shall be filed
United States District Court  by April 8, 2021.
Southern District of New York
500 Pearl Street              SO ORDERED.             Dated: March 1, 2021          New York, New York
New York, New York 10007

RE:      Hyundai Marine & Fire Insurance Co., Ltd. v.
         Mediterranean Shipping Company S.A. (MSC)
         21 Civ. 457 (LGS)
         (NHS File No. 0-1448 VW)

Dear Judge Schofield:

       We represent the plaintiff in the above referenced actions. We write to request a 30-day
adjournment of the initial court conference currently scheduled in the above referenced matter
for March 11, 2021 at 10:30 a.m.

        The reason for the requested adjournment is that defendant Mediterranean Shipping
Company S.A. (“MSC”) has not yet appeared in this action or advised the undersigned that
counsel will be appearing on its behalf as of this date. On February 11, 2021, we sent a copy of
the Summons, Verified Complaint and January 26, 2021 Order with a Notice of Lawsuit and
Request to Waive Service of Summons by regular mail and email to MSC’s New York office
(copy attached). We have not yet received a response on behalf of MSC as of today’s date.
Accordingly, we forwarded a copy of the Summons and Complaint to a process server to
effectuate personal service on MSC as soon as possible. We would expect personal service to be
completed this week.

         This is the first request for an adjournment of a conference in this matter.

       We thank the Court for its time and attention to this matter. Please do not hesitate to
contact the undersigned with any questions or comments.




 New Jersey ● 505 Main Street, Suite 106, Hackensack, NJ 07601 -5928 ● t 201-343-0970 ● f 201-343-5882
      Georgia ● 4555 Mansell Road, Suite 300, Alpharetta, GA 30022 ● t 770-521-4234 ● f 770-521-4200
          Case 1:21-cv-00457-LGS Document 8 Filed 03/01/21 Page 2 of 2
March 1, 2021
Page 2



                                                       Respectfully submitted,

                                                       NICOLETTI HORNIG & SWEENEY



                                            By:
                                                               Val Wamser



CC:

All Counsel of Record via ECF




T:\vw\0-1448.Letter to Judge Schofield re request to adjourn initial conference.3.1.21.docx
